NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Effective Date of Issuance: March 30, 2011
$100,000


9% CONVERTIBLE DEBENTURE
Note 2011-2
 
Due September 30, 2011


THIS CONVERTIBLE DEBENTURE is a duly authorized 9% Convertible Debenture of
ALLEZOE MEDICAL HOLDINGS, INC., a DELAWARE corporation (the "Company") issued to
Crystal Falls Investments, LLC (the "Holder") and designated as its 9%
Convertible Debenture, due September 30, 2011 (the "Debenture" or "Note").


FOR VALUE RECEIVED, the Company promises to pay to the Holder, the principal sum
of One Hundred Thousand ($100,000) on September 30, 2011 or such earlier date as
this Debenture is required or permitted to be repaid as provided hereunder (the
"Maturity Date"), and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Debenture at the rate of 9% per
annum, payable on the Maturity Date, unless the Debenture is converted to shares
of common stock in accordance with the terms and conditions herein.


THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT ALONG WITH ANY
ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME.


This Debenture is subject to the following additional provisions:


Section 1.                      Exchange. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be made for such registration of transfer or exchange.


Section 2.                      Transferability. This Debenture may be
transferred, assigned, negotiated or exchanged only in compliance with
applicable federal and state securities laws and regulations. Prior to due
presentment to the Company for transfer of this Debenture, the Company and any
agent of the Company may treat the Person in whose name this Debenture is duly
registered on the Debenture Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.


 
 

--------------------------------------------------------------------------------

1
 
Section 3.                      Events of Default.


a)           "Event of Default", wherever used herein, means anyone of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
i) any default in the payment of the principal of, interest (including Late
Fees) on, or liquidated damages in respect to this Debenture, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default is not cured, if possible to cure, within ten (10) business days of
notice of such default sent by the Holder;
 
ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 45days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary thereof shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company or any subsidiary thereof
for the purpose of effecting any of the foregoing;
 
(iii) at any time commencing after the date hereof, the Company shall thereafter
fail to timely file all reports required to be filed by it with the SEC pursuant
to Section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended
(the "Exchange Act"), or otherwise required by the Exchange Act, and fails to
cure such deficiency within 30 days; or
 
(iv) at any time commencing after the date hereof or following the declaration
of effectiveness of any registration statement registering Common Stock issuable
pursuant to a conversion of the principal amount or interest under this
Debenture (whichever is later), the Common Stock of the Company shall cease to
be quoted for trading or listing for trading on any of (a) the American Stock
Exchange, (b) New York Stock Exchange, (c) the Nasdaq National Market, (d) the
Nasdaq Capital Market, or (e) the NASD OTC Bulletin Board ("OTC") (each, a
"Primary Market") and shall not again be quoted or listed for trading on any
Primary Market within fifteen (15) trading days of such delisting.
 
b)           If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Holder
at any time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
 
 

--------------------------------------------------------------------------------

2
 
Section 4.                      Conversion.
 
i) At any time after the Original Issue Date until this Debenture is no longer
outstanding, this Debenture, including interest and principal, shall be
convertible into shares of Common Stock ("Shares") at a price of eighty percent
(80%) of the average of the five lowest volume weighted average prices
("VWAPs"), determined on the then current trading market for the Company's
common stock, for ten (10) trading days prior to conversion (the "Set Price" and
the "Pricing Period"), at the option of the Holder, in whole at any time and
from time to time. The Holder shall effect conversions by delivering to the
Company the form of Notice of Conversion attached hereto as Annex A (a "Notice
of Conversion"), specifying the date on which such conversion (each a
"Conversion") is to be effected (a "Conversion Date"). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender Debentures
to the Company. The Company shall deliver any objection to any Notice of
Conversion within five (5) Business Days of receipt of such notice. The Holder
and any assignee, by acceptance of this Debenture, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof. Any disagreement as to
the Set Price, Pricing Period, Shares due or any other issues relating to this
Note shall be settled in accordance with the Dispute Resolution Procedures
described below.


ii) Shares from any such conversion delivered to Company by 4:00 pm EST will be
delivered to Holder by 2:30 pm EST within five (5) business days of conversion
notice delivery (see 4(i)). If those shares are not delivered in accordance with
this timeframe stated in this Section 4(ii), at any time for any reason prior to
offering those shares for sale in a private transaction or in the public market
through its broker, Holder may rescind that particular conversion to have the
conversion amount returned to the note balance with the conversion shares
returned to the Borrower. The Company will make its commercially reasonable best
efforts to deliver shares to Holder same day I next day. For each conversion, in
the event that shares are not delivered by the third business day (inclusive of
the day of the conversion), a penalty of $2,000 per day will be assessed for
each day after the third business day (exclusive of the day of the conversion)
until share delivery is made. Any such penalty will be added to the principal
balance of the Note, under Holders expectation that any penalty amounts will
tack back to the original date of the note).
If the Company does not request the issuance of the shares underlying this
Debenture after receipt of a notice of conversion within five (5) business days
following the period allowed for any objection, the Company shall be responsible
for any differential in the value of the converted shares underlying this
Debenture between the value of the closing price on the date the shares should
have been delivered (the third business day following the submission of a
conversion request) and the date the shares are actually delivered. The Holder
and any assignee, by acceptance of this Debenture, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof.


iii) The applicable portion of this Note shall not be convertible during any
time that, and only to the extent that, the number of Shares to be issued to
Holder upon such Conversion, when added to the number of shares of Common Stock,
if any, that the Holder otherwise beneficially owns (outside of this Note, and
not including any other securities of the Company held by Holder having a
provision substantially similar to this paragraph) at the time of such
Conversion, would exceed 4.99% (the “Maximum Percentage”) of the number of
shares of Common Stock of the Company outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon Conversion of
this Note held by the Holder, as determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Beneficial Ownership
Limitation”).  The Beneficial Ownership Limitation provisions of this Section
4(iii) may be waived by Holder, at the election of such Holder, upon not less
than sixty-one (61) days prior written notice to the Company, to change the
Beneficial Ownership Limitation to any other percentage of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon Conversion of the Note held by the Holder.  The
provisions of this paragraph shall not be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(iii) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.


iii) Unless the Holder provides a valid opinion from an attorney stating that
such Shares can be issued free of restrictive legend, which shall be determined
by the Company in its sole discretion, prior to the issuance date of such
Shares, such Shares shall be issued as restricted shares of Common Stock.


iv) Holder agrees that neither Holder, nor any of Holder’s Affiliates will take
any action during the Pricing Period to (a) directly or indirectly buy, sell,
advise a market maker to post a bid or ask price, sell short, or cover any short
sale (each a “Trading Transaction”); or (b) induce, instruct or advise any
Person to affect a Trading Transaction.  “Affiliate” means any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with a Person.  With respect to
Holder, without limitation, any Person owning, owned by, or under common
ownership with Holder, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as Holder will
be deemed to be an Affiliate.
 
 

--------------------------------------------------------------------------------

3
 
Section 5.                      Dividends and Restructuring
 
i) If the Company, at any time while this Debenture is outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.


ii) Whenever the Set Price is adjusted pursuant to any of Section 4, the Company
shall promptly mail to each Holder a notice setting forth the Set Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
iii) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock;
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of the
Debentures, and shall cause to be mailed to the Holders at their last addresses
as they shall appear upon the stock books of the Company, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Debentures
during the 20 day period commencing the date of such notice to the effective
date of the event triggering such notice.
 
iv) If, at any time while this Debenture is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of the number of shares of Common Stock
into which this Debenture would have been convertible if the notice of
conversion had been given prior to the date of the Fundamental Transaction (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
 
 
 
 

--------------------------------------------------------------------------------

4
 
Section 6.                      Reservation of Shares. From and after the date
hereof, the Company shall at all times reserve for issuance such number of
authorized and unissued shares of Common Stock (or other securities substituted
therefor as herein above provided) equal to 100% (the “Minimum Share Reservation
Amount”) of such number as shall be sufficient for the Conversion of this Note
in full. If at any time the number of shares of Common Stock authorized and
reserved for issuance is below 100% of the number of shares sufficient for the
Conversion of this Note (a “Share Authorization Failure”), the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations under this Section 6, in the case of an insufficient number of
authorized shares, and using its best efforts to obtain stockholder approval of
an increase in such authorized number of shares.


Section 7.                      Notices. Any and all notices or other
communications or deliveries to be provided by the Holders hereunder, including,
without limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth or such other
address or facsimile number as the Company may specify for such purposes by
notice to the Holders delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Dallas, TX time), (ii) the date after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Dallas, TX
time) on any date and earlier than 11 :59 p.m. (Dallas, TX time) on such date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.


Section 8.                      Representations, Warranties and Covenants of
Holder. Holder represents and warrants to the Company, and agrees, that the
representations made by the Holder in that certain Subscription Agreement
executed by Holder and the Company simultaneously with the execution and
delivery of this Note, are true and correct and are incorporated herein by this
reference (collectively the “Representations”).
 
Section 9.                      Definitions. For the purposes hereof, in
addition to the terms defined elsewhere in this Debenture: (a) capitalized terms
not otherwise defined herein have the meanings given to such terms in the
Purchase Agreement, and (b) the following terms shall have the following
meanings:
 
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Texas are authorized or required by law or other
government action to close.


"Common Stock" means the common stock, $.001 par value per share, of the Company
and stock of any other class into which such shares may hereafter have been
reclassified or changed.
 
"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Set Price" shall have the meaning set forth in Section 4.


 
 

--------------------------------------------------------------------------------

5
 
Section 10.                      Obligations. Except as expressly provided
herein, no provision of this Debenture shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of,
interest and liquidated damages (if any) on, this Debenture at the time, place,
and rate, and in the coin or currency, herein prescribed. This Debenture is a
direct debt obligation of the Company. This Debenture ranks pari passu with all
other Debentures now or hereafter issued under the terms set forth herein. As
long as this Debenture is outstanding, the Company shall not and shall cause it
subsidiaries not to, without the consent of the Holder, (a) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder; (b) repay, repurchase or offer to
repay, repurchase or otherwise acquire more than a de minimis number of shares
of its Common Stock or other equity securities other than as to the Underlying
Shares to the extent permitted or required hereunder; or (c) enter into any
agreement with respect to any of the foregoing.
 
Section 11.                      Lost or Stolen. If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.
 
Section 12.                      Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Debenture shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Texas, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated hereby
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be subject to Paragraph 17
hereof and if permitted thereby, shall be commenced only in the state and
federal courts sitting in Texas. Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the Texas courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such Texas courts are improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.


Section 13.                      Waiver. Any waiver by the Holder shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Debenture. The failure of the
Company or the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture. Any waiver must be in writing.


 
 

--------------------------------------------------------------------------------

6
 
Section 14.                      Piggy Back Registration Rights. If at any time
during the period from the date of this Note until November 1, 2011, the Company
files a registration statement with the SEC and related applicable state
securities regulators on forms which permit the general sale of securities to
the public, subject to customary cut-backs if deemed necessary or advisable by
the underwriters for any such registration; except for any draw down or "Pipe"
transactions, the Holder shall be entitled to "piggyback" registration rights on
any such registrations initiated by the Company, at no cost to the Holder, for
this Debenture and any underlying Shares into which this Debenture may be
converted.


Section 15.                      Unenforceability. If any provision of this
Debenture is invalid, illegal or unenforceable, the balance of this Debenture
shall remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates applicable laws governing usury, the applicable
rate of interest due hereunder shall automatically be lowered to equal the
maximum permitted rate of interest. The Company covenants (to the extent that it
may lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on the Debentures as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.


Section 16.                      Business Day. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.


Section 17.                      Dispute Resolution. In the case of a dispute as
to the determination of the Set Price or the arithmetic calculation of the
number of Shares issuable upon any Conversion of this Note, or any other issue
arising relating to this Note, the Company shall promptly issue to the Holder
the number of Shares that are not disputed and resolve such dispute in
accordance with this subsection.  The Company shall submit the disputed
determinations or arithmetic calculations via facsimile within five (5) Business
Days of receipt, or deemed receipt, of the Notice of Conversion or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within five (5) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within five
(5) Business Days submit via facsimile the disputed determination of the Set
Price, Shares or other matters to binding arbitration under the commercial
arbitration rules of the American Arbitration Association using three (3)
arbitrators, one selected by the Company, one selected by the Holder, and the
third selected by the other two selected arbitrators. Such arbitrators'
determination or calculation, as the case may be, shall be binding upon all
parties.(collectively, the “Dispute Resolution Procedures”).


 
 

--------------------------------------------------------------------------------

7
 
Section 18.                      Entire Agreement.  This Note constitutes the
sole and only agreement of the parties hereto and supersedes any prior
understanding or written or oral agreements between the parties respecting the
subject matter hereof.

   

Section 19.                      Effect of Facsimile and Photocopied Signatures.
This Note may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
or PDF of this Note shall be effective as an original for all purposes.


IN WITNESS WHEREOF, the parties have caused this Convertible Debenture to be
duly executed by a duly authorized officer of such parties as of April __, 2011,
to be effective as of the date first above indicated.


ALLEZOE MEDICAL HOLDINGS, INC.




______________________________________
 
Name: MICHAEL HOLDER

 
Title: CEO





CRYSTAL FALLS INVESTMENTS, LLC




_________________________________
Name: ASH MASCARENAS Title: Managing Member


 
 

--------------------------------------------------------------------------------

8
 


ANNEX A
NOTICE OF CONVERSION\




The undersigned hereby elects to convert principal under the 9% Convertible
Debenture of Allezoe
Medical Holdings, Inc. (the "Company"), due on , 20__________, into
_______________________ shares of common stock, $.001 par value per share (the
"Common Stock"), of the Company according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, or those specified under Section 4 of the Debenture.  By signing
below, the Holder hereby re-certifies and re-confirms the Representations as
defined in Section 8 of the Debenture.


Conversion calculations:
Date to Effect Conversion: ___________________________
 
 
80% of the average of the five lowest VWAPs for 10 trading days prior to
conversion.

 
___________________________
 
Principal Amount of Debentures to be Converted:
 
___________________________
 
Interest Amount of Debentures to be Converted
 
___________________________
 
Number of shares of Common Stock to be issued:
 
___________________________
 
Signature: ___________________________
 
 
Name: ___________________________
 
Address: ___________________________